     Case: 1:18-cv-07686 Document #: 842 Filed: 12/02/20 Page 1 of 11 PageID #:8123




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

    IN RE: Lion Air Flight JT 610 Crash                 Lead Case No. 18-cv-07686

    This document relates to
    Case Nos. 19-cv-2982, 19-cv-2979, 19-cv-            Hon. Thomas M. Durkin
    2987, 19-cv-2980, 19-cv-5214, 19-cv-5215


                     VERIFIED MOTION FOR RULE TO SHOW CAUSE

          Edelson PC, counsel for Plaintiffs Anice Kasim, Septiana Damayanti, Bian Daniaty Binti

Udin Zaenudin, Bias Ramadhan A.S. Bin Misyadi, Dani Andrian, and Puji Lestarti, respectfully

requests that the Court issue an order requiring the law firm of Girardi Keese to show cause why

it should not be held in contempt for violating six orders of this Court.1 In support of its motion,

Edelson PC submits the attached declarations of Ari J. Scharg and Rafey S. Balabanian, and it

further states as follows:

                                       I. Prefatory Statement

          1.     In these actions, Plaintiffs sought redress for the deaths of their parents in the

Lion Air Flight 610 crash (“the Litigation”). Plaintiffs have at all times been represented in the

Litigation by two law firms, Los Angeles-based Girardi Keese (“GK”) and Chicago-based

Edelson PC (“Edelson”). Pursuant to a certain co-counsel agreements, Edelson and GK agreed to

divide their labor in the Litigation to promote efficiency. GK attorneys were, among other things

and relevant here, solely responsible for handling communications and relationships with the


1
        Because GK attorneys have been the ones in communication with the clients, and because
the clients are in Indonesia and do not speak English, Edelson PC has been unable to obtain
specific client authorization to file these motions. Nevertheless, Edelson PC believes it has a duty
to bring this matter to the Court’s attention and therefore submits this motion on its own behalf.
If the Court is concerned that there may be an issue regarding standing, Edelson PC notes that
the Court could certainly sua sponte issue a rule to show cause based on the information
provided in this motion.

                                                    1
  Case: 1:18-cv-07686 Document #: 842 Filed: 12/02/20 Page 2 of 11 PageID #:8124




clients in Indonesia. For its part, Edelson attorneys—in consultation with GK—were responsible

for handling certain day-to-day litigation matters and proceedings before this Court.

       2.      Subject to later Court approval, the parties reached resolution of all six cases after

mediated settlement conferences. Pursuant to Fed. R. Civ. P. 17, Edelson attorney Ari Scharg

sought and obtained such approval from the Court. (Dkts. 384, 419, 424, 427, 576, 588.) The

Court’s orders approving the settlements each provided that the settlement funds were to be

handled according to the procedure set forth in sealed declarations submitted by Scharg. (Id.)

Those declarations provided that Boeing was to wire the settlement funds to a trust account held

by GK, and that GK would then wire the proceeds to the clients in Indonesia. (Dkts. 380, 411,

421, 426, 575, 587.) While Edelson has never been privy to the actual wire transfer(s) from

Boeing to GK, on information and belief, transfer(s) occurred sometime in or around March,

2020, and Boeing has fully funded each of the settlements pursuant to their terms.

       3.      Unfortunately, despite Boeing having fully funded the settlements many months

ago, Edelson has reason to believe that GK has failed to distribute some or all of the settlement

proceeds to GK’s and Edelson’s collective clients as required by the Court’s orders. Based on

communications with GK attorneys and others, Edelson has become concerned that GK has

misappropriated the settlement proceeds that are owed to GK’s clients, including possibly by

converting those funds and redirecting them to litigation funders, other creditors, and friends and

family of GK’s sole equity owner, Tom Girardi.

       4.      As a result, the Court should issue a Rule to Show Cause ordering GK to explain

why it should not be held in contempt for violating the Court’s orders by failing to distribute the

settlement proceeds received from Boeing.




                                                 2
  Case: 1:18-cv-07686 Document #: 842 Filed: 12/02/20 Page 3 of 11 PageID #:8125




                                             II. Facts

       5.      In February 2020, Edelson attorney Ari Scharg (“Scharg”) was notified by GK

attorney Keith Griffin (“Griffin”) that he was beginning to receive executed settlement

agreements from the clients. As was the plan, Edelson, in turn, began preparing motions seeking

Court approval for each settlement providing for an allocation of settlement proceeds to minor

heirs of the decedents, the first of which, was filed on February 21, 2020. (Dkt. 379.) That

motion was granted by the Court on February 24, 2020, and the case was dismissed. (Dkt. 384.)

       6.      Soon after the order dismissing the case was entered on February 24, 2020,

Scharg inquired with Griffin as to when he expected Boeing to fund the settlements. Griffin

stated that Boeing would not release the settlement proceeds until they received all of the

executed settlement agreements from each of the Lion Air clients. Griffin further stated that he

was still waiting on several releases to be executed and returned but expected to receive them

shortly.

       7.      The following week, three more executed settlement agreements were returned by

the clients and Edelson secured approval of those agreements, and those cases were also

dismissed. (Dkts. 419, 424, 427.) Meanwhile, Griffin and his partner at GK at the time, David

Lira (“Lira”), continued to represent that they expected the remaining settlement agreements to

be executed by the clients shortly, at which time Boeing would fund the settlements. It would

take several more months for the remaining settlement agreements to be executed by the clients.

       8.      Beginning in April 2020, Edelson attorneys began reaching out to Griffin and Lira

on a weekly basis to get an update on the status of the clients executing the settlement

agreements and Boeing funding the settlements, the thought being that the clients who had

executed the settlement agreements shouldn’t have to continue to wait for the others to do the




                                                 3
  Case: 1:18-cv-07686 Document #: 842 Filed: 12/02/20 Page 4 of 11 PageID #:8126




same. Both Griffin and Lira would respond periodically with not much of an update beyond that

they were still waiting on a few more executed settlement agreements from the clients, and that

nothing could be done to move Boeing off its position that it needed all of the signed settlement

agreements before it would release any settlement proceeds.

       9.      On May 11, 2020, Jay Edelson of Edelson sent Lira an email expressing concern

about the delay in finalizing the settlements (particularly in light of Boeing’s public

pronouncements at the time that it was considering whether to file for bankruptcy) and the need

to get them funded for the sake of the clients. Lira responded by email, providing a more detailed

explanation of where things stood on specific releases and why it was taking so long for them to

be translated and executed by the clients. Lira repeated that Boeing would release the settlement

funds when they received the signed releases, but that the funds were coming from insurance and

secure in an escrow account, so there was no risk posed by a potential bankruptcy. Lira’s

explanation was not completely satisfying, but Lira and the other lawyers at GK were the only

ones in direct contact with the clients, and Lira’s explanation of why it was taking longer for

certain of them to execute and return the settlement agreements certainly seemed plausible.

       10.     Several more weeks passed without any further updates regarding the status of the

outstanding settlement agreements. Then, on June 11, 2020, Lira sent an email to Edelson asking

to set up a call to discuss the status of the cases. On that call, which occurred on June 16, 2020,

Lira informed Edelson attorneys Rafey Balabanian (“Balabanian”) and Scharg that he had

recently resigned from GK. Lira stated at the time that Boeing had funded the settlements and

that the bulk of the funds were received and held by GK. Though Lira was intent on discussing

which firm he believed should be held responsible for paying Edelson’s share of attorneys’ fees

(GK or his new firm), Balabanian and Scharg were instead focused on the more fundamental




                                                  4
  Case: 1:18-cv-07686 Document #: 842 Filed: 12/02/20 Page 5 of 11 PageID #:8127




question that they had been asking for several months: Have the clients received their proceeds

from the settlements?

       11.     Lira failed to provide a coherent answer to this question, and instead, on July 6,

2020, sent a letter to Edelson that, without detail, claimed that certain Lion Air clients had

received their settlement proceeds, certain clients had not, and that a check to Edelson for some

portion of the attorneys’ fees owed to them was included with the letter as “partial payment.”

Edelson did not then, and has not since, cashed this check.

       12.     A few days later, Edelson responded with a letter to Girardi and Lira, which

stated, among other things, “in response to David [Lira]’s cover letter that encloses a check to

our firm for some portion of the fees owed on three of the Lion Air cases, we decline to accept

any monies until we are given adequate assurances that each and every one of our collective

clients who are entitled to settlement monies have, in fact, received the entirety of the monies

owed.” The letter also requested, again, information about the status of the settlement proceeds

owed to the clients.

       13.     Several days later, Lira responded, but again did not say with any clarity which of

the clients had received full settlement payments and whether any were still owed money. Lira

also took the position that because he had left GK, he no longer had any ongoing involvement in

the cases and since GK was the law firm that had been engaged by and had the attorney-client

relationship with the clients, any further questions regarding the status of the settlement proceeds

owed to the clients should be directed to Girardi and Griffin.

       14.     Edelson attorneys continued to press Girardi and Griffin as to the status of the

settlement proceeds and whether any clients had yet to be paid. Starting in July 2020, Balabanian

took the lead in communicating with Girardi and Griffin. In a series of phone calls that took




                                                  5
    Case: 1:18-cv-07686 Document #: 842 Filed: 12/02/20 Page 6 of 11 PageID #:8128




place over the course of the latter half of July 2020, Griffin indicated that despite Boeing fully

funding the settlements, he understood from Girardi that the clients had not received the full

amount owed to them and were still owed about half of what was due them—a substantial sum.

Griffin stated that he could not elaborate on why such an amount was still owed to certain clients

or what the status of the remaining settlement proceeds was because, according to Griffin,

Girardi is the sole equity owner of GK with sole and exclusive control over the firm’s bank

accounts, including its client trust accounts. As a result, Griffin said those questions could only

be answered by Girardi. Griffin also claimed that part of the difficulty in speaking with, and

delay in getting answers from, Girardi was attributable to Girardi being unavailable in recent

weeks due to a serious illness that caused him to be hospitalized and for which he sought

treatment.

        15.    Balabanian ultimately got an opportunity to speak with Girardi in late July.

Girardi’s explanation regarding the status of the settlement proceeds was extremely convoluted

and meandering, and he couched everything in terms of him recovering from the illness for

which he was being treated. Girardi asked Balabanian to bear with his inability to give a long and

detailed explanation of why payment of the settlement proceeds to the clients had been delayed.

Girardi claimed that his illness, which caused him to be away from his firm for several weeks, is

what ultimately caused the—in his words—“mistake” of not getting certain clients paid in full,

and that he planned to immediately remedy the issue by getting the remaining amount that was

owed wired out within a couple of days. Girardi said that he or Griffin would follow up once that

occurred.2



2
        Consistent with what Griffin and Lira were initially saying, Girardi also attributed the
delay in paying out the settlement proceeds to the clients to Boeing’s refusal to fund the
settlement without all of the executed settlement agreements in hand. Girardi also mentioned


                                                  6
  Case: 1:18-cv-07686 Document #: 842 Filed: 12/02/20 Page 7 of 11 PageID #:8129




       16.     Despite his assurances, Girardi did not follow back up with Balabanian. Instead,

Balabanian made several more attempts over the course of the following weeks to reach Girardi

to confirm that payment had been made to the clients. They finally spoke again in late August

2020, at which point the conversation quickly became contentious. Girardi stated that he didn’t

need to explain himself to Balabanian when it came to clients of GK and that, as he promised a

few weeks ago, arrangements had been made to pay the remaining monies owed to the clients.

Girardi then advised that Griffin would follow up and quickly ended the call.

       17.     In what started to feel like a recurring theme, though, Balabanian was the one who

would need to follow up to confirm Girardi had made good on his promises. Eventually, on or

about September 3, 2020, Griffin advised Balabanian that a wire for half of the outstanding

amount owed to the clients had been initiated with the other half set to be initiated the following

Monday. Griffin stated that he himself had seen confirmation of the wire transfer and could send

it to Balabanian, but ultimately that never occurred.

       18.     Nevertheless, with the payments to the clients seemingly out of the way, the

conversation shifted to the fees owed to Edelson on account of the settlements. As Edelson had

made clear from the outset, the timing of payment of their fees wasn’t of primary concern; since

the clients had been paid, Edelson’s general position has been that payment of their portion of

the fees could be made at any time before the end of the year. To that end, Balabanian requested,

and Griffin agreed to provide, a final statement of the fees owed to Edelson, and when they

would likely be paid.



something about working on and even retaining lawyers for the benefit of the clients to assist
with some sort of tax issue affecting the tax treatment of proceeds recovered on account of
wrongful death claims, and that getting a determination from the IRS was also holding up
finalizing and getting the settlements funded. The conversation was hard to follow at times and
this part of it in particular didn’t make a whole lot of sense.


                                                 7
  Case: 1:18-cv-07686 Document #: 842 Filed: 12/02/20 Page 8 of 11 PageID #:8130




       19.     Then, in November 2020, Edelson received another letter from Lira regarding the

settlement proceeds paid to certain other Lion Air clients and how said proceeds were being

distributed. Among other things, the letter stated that GK’s 50% interest (which included

Edelson’s portion) in the gross attorney’s fees generated from the settlements of certain of the

client’s cases had been directly transferred to “California Attorney Lending” at the direction of

Girardi. Lira also included a check to Edelson as another partial payment of the attorneys’ fees

owed to them. Edelson did not then, and has not since, cashed this check.

       20.     Though Edelson was under the impression that the settlement proceeds owed to

the clients had finally been paid, Lira’s letter once again raised concerns, particularly with regard

to Girardi directing settlement proceeds to a litigation funder. As a result, Balabanian reached

back out to Griffin to inquire about whether he could provide any more insight into when

Edelson could expect payment of its fees.

       21.     Griffin responded that there had been some “positive developments” but that

Girardi was undergoing another medical procedure, so Griffin needed a couple more days to

speak with him and report back. After several more days passed, Balabanian again followed up

with Griffin and inquired about what he previously characterized as “positive developments.”

Griffin advised that the positive development was that certain of the Lion Air clients had

demanded a call with Girardi to gain an understanding of when they would be paid the balance

of the settlement proceeds owed to them. Balabanian responded that his understanding from

Girardi and Griffin was that the clients had been paid and the only outstanding obligation was

Edelson’s attorneys’ fees. Griffin stated that that understanding was mistaken, and that Girardi

hadn’t actually paid the clients as previously represented. Griffin further stated that he was




                                                 8
  Case: 1:18-cv-07686 Document #: 842 Filed: 12/02/20 Page 9 of 11 PageID #:8131




skeptical that Girardi or GK had the financial means to satisfy GK’s obligations to those certain

Lion Air clients and Edelson.

       22.      Because, among other things, Griffin’s statements make clear that GK has not

distributed to the entirety of the settlement proceeds to the clients as required by the Court’s

orders, the Court should issue a rule to show cause against GK to explain why it should not be

held in contempt for violating the Court’s orders.

                                           III. Argument

       23.      “This court has the inherent power to enforce its orders through civil contempt

proceedings.” FTC v. Trudeau, 567 F. Supp. 2d 1016, 1020 (N.D. Ill. 2007), aff’d, 579 F.3d 754

(7th Cir. 2009). “To hold a party ... in civil contempt, the district court must be able to point to a

decree from the court which set[s] forth in specific detail an unequivocal command which the

party ... in contempt violated.” Arma Yates, LLC v. Arma Care Ctr., LLC, No. 15 C 7171, 2018

WL 2193141, at *2 (N.D. Ill. May 14, 2018) (Durkin, J.) (quoting Jones v. Lincoln Elec. Co.,

188 F.3d 709, 738 (7th Cir. 1999)) (alterations in original). “A court may find a nonparty in

contempt if that person has actual knowledge of the court order and either abets the party named

in the court order or is legally identified with him.” Stotler & Co. v. Able, 870 F.2d 1158, 1164

(7th Cir. 1989) (quotation marks and alterations omitted).

       24.      Here, the Court’s orders specifically direct the funds received from the

settlements to be deposited in an account controlled by GK, which Scharg’s declaration identifies

by name. The orders further direct GK to remit those funds to the clients by wiring the money to

a specific bank in Indonesia. GK had specific knowledge of these orders, which it helped

prepare, including by providing the name of the bank for Scharg to include in his sealed

declarations.




                                                  9
    Case: 1:18-cv-07686 Document #: 842 Filed: 12/02/20 Page 10 of 11 PageID #:8132




         25.   Edelson has reason to be concerned that GK received the money from Boeing but

failed to transmit it to the bank in Indonesia as required by the Court’s orders. However, because

of the shifting stories of Girardi, Griffin and Lira, as well as GK’s refusal to respond to requests

for documentation, Edelson is currently unable to offer the type of “clear and convincing

evidence” required for a contempt finding. See Bailey v. Roob, 567 F.3d 930, 934 (7th Cir.

2009).

         26.   Accordingly, Edelson respectfully submits that the appropriate course of action is

for the Court to issue a rule to show cause requiring GK to demonstrate, with evidence, that it did

not violate the Court’s orders. GK’s response to that order will determine whether contempt

proceedings will be necessary, and, if so, whether that contempt should be civil (to demand

compliance) or criminal (to set out consequences for misappropriation of funds that was later

corrected).3

         WHEREFORE, Edelson PC respectfully requests that the Court enter an order 1)

requiring Girardi Keese to show cause why it should not be held in contempt for violating the

Court’s orders relating to settlement of these six cases; and 2) granting any such further relief as

it deems reasonable and just.

                                                      Respectfully submitted,

                                                      EDELSON PC

Dated: December 2, 2020                               /s/ Rafey S. Balabanian

                                                      Jay Edelson
                                                      jedelson@edelson.com
                                                      Benjamin H. Richman
                                                      brichman@edelson.com
                                                      Ari Scharg


3
       Pursuant to its potential obligations under In re Himmel, 125 Ill. 2d 531 (1988), Edelson
PC has provided a copy of this motion to the State Bar of California.


                                                 10
Case: 1:18-cv-07686 Document #: 842 Filed: 12/02/20 Page 11 of 11 PageID #:8133




                                           ascharg@edelson.com
                                           EDELSON PC
                                           350 North LaSalle St., 14th Floor
                                           Chicago, Illinois 60654
                                           Tel: 312.589.6370
                                           Fax: 312.589.6378

                                           Rafey S. Balabanian
                                           rbalabanian@edelson.com
                                           EDELSON PC
                                           123 Townsend Street, Suite 100
                                           San Francisco, CA 94107
                                           Tel: 415.212.9300
                                           Fax: 415.373.9435




                                      11
